DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/22/2022 has been entered.

 Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/02/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
This action is in response to the remarks filed on 9/22/2022. The amendments filed on 9/22/2022 are entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 26, the claim recites the limitation “wherein the function is further of the wall thickness and the radius” in line 4. It is unclear how the function “is further of” and how this relates to the wall thickness and the radius, as no specific calculation step or processing step is set forth. The limitation should more particularly and clearly relate these variables to the function for determination of blood pressure set forth in claim 1, if the applicant intends to claim that feature. This renders the claim unclear and is rejected for indefiniteness. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 9, 14-15, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Rich et al. (U.S. Pub. No. 20170042504) hereinafter Rich, in view of Pahlevan et al (U.S. Pub. No. 20130178736) hereinafter Pahlevan. 
Regarding claim 1, primary reference Rich teaches:
A non-invasive blood pressure (NIBP) device (abstract; [0010], evaluating pressure of a vessel using a set of push pulses), comprising:
A transducer ([0010], ultrasound system 210 including a transducer 210; [0013]; [0020], ultrasound transducer; [0021], ultrasound transducer; [0023]; [0028]; [0041]-[0045]; figure 3A; figure 4; figure 5) configured to:
emit a wave towards a blood vessel of a patient, the wave having energy ([0010], providing a push pulse of ultrasound is emit energy toward a blood vessel; [0013], provide acoustic energy with a series of push pulses; [0018], providing a push pulse toward a vessel of the user; [0021], use of the ultrasound to a vessel of the user; [0022]-[0024]; [0026]-[0033], describe the use of push pulse energy; [0035]-[0043], describe the push pulse, which teaches to the emitting of energy toward a blood vessel of a patient; see also figure 3A; figure 4; figure 5); and 
receive a reflection of the wave from the blood vessel ([0010], determining a push pulse-dependent value based on the push pulse; [0018], push pulse dependent values; [0026]-[0033], describe the push pulse with push pulse dependent values being measured from the reflected acoustic energy signals; [0044]-[0047], describe the use of the ultrasound system to measure reflected acoustic energy generated from the push pulses; see “transmit-receive path” in [0045]); and a processor configured to: 
determine, by analyzing the reflection of the wave, a change in a geometry of a radial cross section of a blood vessel caused by an ultrasound pulse ([0010], push pulse parameters and push pulse-dependent values; [0026]; [0027], “displacement characteristic (e.g., axial distance, lengthwise radius of displaced vessel region, cross-wise radius of displaced region, etc.)” is considered to be a change in geometry of the radial cross section caused by the push pulse force exerted on the vessel from the ultrasound transducer. See figures 3A, 4, 5, and 6 which further depict the push pulse energy displacing and changing the geometry of the vessel radial cross section by an interaction with the vessel wall, generating a deflection; [0028], further describes the measurement of the deflected/displaced vessel with the “diameter of the vessel” which is considered to be a change in the radial cross section as it is a measurement that would impact the radial cross section geometry; [0029]-[0033]; [0035]-[0042]; [0044]-[0047] further describe the determination of push-pulse dependent values including the above geometry measurements based on the axial displacement of the blood vessel or blood vessel wall); 
Primary reference Rich fails to teach:
determine a strain on the blood vessel caused by the ultrasound pulse by analyzing the change in the geometry of the radial cross-section of the blood vessel 
determine a Young’s modulus of the blood vessel as a function of the stress on the blood vessel caused by the ultrasound pulse and the strain on the blood vessel caused by the ultrasound pulse; and 
determine a blood pressure of the patient as a function of the Young’s modulus and a velocity of blood flowing through the blood vessel
However, the analogous art of Pahlevan of hardware and software for a noninvasive approach to blood pressure measurement (abstract) teaches:
determine a strain on the blood vessel by analyzing the change in the geometry of the radial cross-section of the blood vessel ([0011]-[0020] describe the blood pressure calculation equations, which include a determination of circumferential strain based on the change in radial cross section as measured by the ultrasound waves; see equations (8) through (10) and associated paragraph [0016], which describes this determination of a strain; note that primary reference Rich teaches to the determination of stress strain relationships based on strain caused by the ultrasound pulse pressure displacement, therefore the radial measurements of Pahlevan would be measured from the change in geometry caused by an ultrasound pulse as taught by Rich)
determine a Young’s modulus of the blood vessel as a function of the stress on the blood vessel and the strain on the blood vessel; and ([0011]-[0020] describe the blood pressure calculation equations, which include a determination of Young’s modulus by modification and combination of equations and mathematical manipulations of the stress and strain as described in paragraph [0016] and equations (6) through (11). These equations and mathematical steps form a determination of Young’s modulus as it is represented by the variable (E) and is calculated using stress and strain and within the process to determine a blood pressure; note that primary reference Rich teaches to the determination of stress strain relationships based on strain caused by the ultrasound pulse); and 
determine a blood pressure of the patient as a function of the Young’s modulus and a velocity of blood flowing through the blood vessel ([0011]-[0020] describe the blood pressure calculation equations, which include a determination of Young’s modulus (E) and blood velocity (U) utilized for determination of the blood pressure as represented by equation (13). While the variables E and U are not specifically represented in equation (13), the overall determination of the blood pressure requires these variables to be calculated for finding the variables of equation (13). Therefore, the mathematical relation described in equations (1) through (13) form a function of Young’s modulus and blood velocity, that with simple mathematical manipulation, could be visually expressed in an equation (13); [0022]-[0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the push pulse-based geometry measurement system of Rich to incorporate the Young’s modulus calculation from strain and stress as well as the determination of blood pressure as taught by Pahlevan because the accuracy of approaches to blood pressure measurements using other methods such as the Bernoulli equation is limited. By using the velocity measurements of blood flow in the calculation of instantaneous pressure measurement, the outputs can be improved and highly accurate (Pahlevan, [0005]-[0007]). This leads to enhanced diagnostics and improved clinical outcomes. 
Regarding claim 2, the combined references of Rich and Pahlevan teach all of the limitations of claim 1. Primary reference Rich further teaches:
Wherein the energy comprises ultrasound ([0010], ultrasound system 210 including a transducer 210; [0013]; [0020], ultrasound transducer; [0021], ultrasound transducer; [0023]-[0033]; [0041]-[0045]; figure 3A; figure 4; figure 5). 
Regarding claim 6, the combined references of Rich and Pahlevan teach all of the limitations of claim 1. Primary reference Rich further fails to teach:
wherein the processor is configured to determine the Young’s modulus further based on a wall thickness of the blood vessel and a radius of the blood vessel 
However, the analogous art of Pahlevan of hardware and software for a noninvasive approach to blood pressure measurement (abstract) teaches:
wherein the processor is configured to determine the Young’s modulus further based on a wall thickness of the blood vessel and a radius of the blood vessel (As taught in [0011]-[0020], the processing method utilizes the Radius of the tube (blood vessel) as variable R and this serves as a radius of the radial cross section of the blood vessel, and also further includes a function that includes both wall thickness and Young’s modulus. In the simple mathematical manipulation that occurs between equations (6) and (13), this forms an equivalent determination of Young’s modulus based on wall thickness and a radius, most similarly provided by equation (10))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the push pulse-based geometry measurement system of Rich and Pahlevan to incorporate the determination of a radius and a wall thickness for the Young’s modulus determination as taught by Pahlevan because the arterial properties form a direct relationship between the variables of wall displacement, blood velocity and blood pressure (Pahlevan, [0017]). By including these mathematical processing steps, a more accurate determination of blood pressure from noninvasive measurements can be achieved (Pahlevan, [0005]-[0007]). 
Regarding claim 9, the combined references of Rich and Pahlevan teach all of the limitations of claim 1. Primary reference Rich further fails to teach:
wherein the processor is further configured to determine the velocity of the blood flowing through the blood vessel by analyzing the reflection of the wave 
However, the analogous art of Pahlevan of hardware and software for a noninvasive approach to blood pressure measurement (abstract) teaches:
wherein the processor is further configured to determine the velocity of the blood flowing through the blood vessel by analyzing the reflection of the wave ([0011]-[0020], provide teachings of the mathematical processing that include the determination of blood flow velocity (represented by the variable U), and utilizes this processing for determining the pressure; see also [0021]-[0023]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the push pulse-based geometry measurement system of Rich and Pahlevan to incorporate the determination of a blood velocity as taught by Pahlevan because the arterial properties form a direct relationship between the variables of wall displacement, blood velocity and blood pressure (Pahlevan, [0017]). By including these mathematical processing steps, a more accurate determination of blood pressure from noninvasive measurements can be achieved (Pahlevan, [0005]-[0007]). 
Regarding claim 14, primary reference Rich teaches:
A method (abstract; [0010], evaluating pressure of a vessel using a set of push pulses), comprising: 
emitting, by a transducer ([0010], ultrasound system 210 including a transducer 210; [0013]; [0020], ultrasound transducer; [0021], ultrasound transducer; [0023]; [0028]; [0041]-[0045]; figure 3A; figure 4; figure 5), a wave directed towards a blood vessel of a patient, the wave having energy ([0010], providing a push pulse of ultrasound is emit energy toward a blood vessel; [0013], provide acoustic energy with a series of push pulses; [0018], providing a push pulse toward a vessel of the user; [0021], use of the ultrasound to a vessel of the user; [0022]-[0024]; [0026]-[0033], describe the use of push pulse energy; [0035]-[0043], describe the push pulse, which teaches to the emitting of energy toward a blood vessel of a patient; see also figure 3A; figure 4; figure 5); 
receiving, by the transducer, a reflection of the wave from the blood vessel ([0010], determining a push pulse-dependent value based on the push pulse; [0018], push pulse dependent values; [0026]-[0033], describe the push pulse with push pulse dependent values being measured from the reflected acoustic energy signals; [0044]-[0047], describe the use of the ultrasound system to measure reflected acoustic energy generated from the push pulses; see “transmit-receive path” in [0045]); 
determining, based on the reflection of the wave, a change in a geometry of a radial cross-section of the blood vessel caused by an ultrasound pulse ([0010], push pulse parameters and push pulse-dependent values; [0026]; [0027], “displacement characteristic (e.g., axial distance, lengthwise radius of displaced vessel region, cross-wise radius of displaced region, etc.)” is considered to be a change in geometry of the radial cross section caused by the push pulse force exerted on the vessel from the ultrasound transducer. See figures 3A, 4, 5, and 6 which further depict the push pulse energy displacing and changing the geometry of the vessel radial cross section by an interaction with the vessel wall, generating a deflection; [0028], further describes the measurement of the deflected/displaced vessel with the “diameter of the vessel” which is considered to be a change in the radial cross section as it is a measurement that would impact the radial cross section geometry; [0029]-[0033]; [0035]-[0042]; [0044]-[0047] further describe the determination of push-pulse dependent values including the above geometry measurements based on the axial displacement of the blood vessel or blood vessel wall); 
Primary reference Rich fails to teach:
determining a strain on the blood vessel caused by the ultrasound pulse by analyzing the change in the geometry of the radial cross-section
determining a Young’s modulus of the blood vessel as a function of based on the strain on the blood vessel caused by the pulse and a stress on the blood vessel caused by the pulse 
determining a blood pressure as a function of the Young’s modulus and a velocity of a blood flowing through the blood vessel 
However, the analogous art of Pahlevan of hardware and software for a noninvasive approach to blood pressure measurement (abstract) teaches: 
determining a strain on the blood vessel by analyzing the change in the geometry of the radial cross-section ([0011]-[0020] describe the blood pressure calculation equations, which include a determination of circumferential strain based on the change in radial cross section as measured by the ultrasound waves; see equations (8) through (10) and associated paragraph [0016], which describes this determination of a strain; note that primary reference Rich teaches to the determination of stress strain relationships based on strain caused by the ultrasound pulse pressure displacement, therefore the radial measurements of Pahlevan would be measured from the change in geometry caused by an ultrasound pulse as taught by Rich)
determining a Young’s modulus of the blood vessel as a function of based on the strain on the blood vessel and a stress on the blood vessel ([0011]-[0020] describe the blood pressure calculation equations, which include a determination of Young’s modulus by modification and combination of equations and mathematical manipulations of the stress and strain as described in paragraph [0016] and equations (6) through (11). These equations and mathematical steps form a determination of Young’s modulus as it is represented by the variable (E) and is calculated using stress and strain and within the process to determine a blood pressure); and 
determining a blood pressure as a function of the Young’s modulus and a velocity of a blood flowing through the blood vessel ([0011]-[0020] describe the blood pressure calculation equations, which include a determination of Young’s modulus (E) and blood velocity (U) utilized for determination of the blood pressure as represented by equation (13). While the variables E and U are not specifically represented in equation (13), the overall determination of the blood pressure requires these variables to be calculated for finding the variables of equation (13). Therefore, the mathematical relation described in equations (1) through (13) form a function of Young’s modulus and blood velocity, that with simple mathematical manipulation, could be visually expressed in an equation (13); [0022]-[0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the push pulse-based geometry measurement system of Rich to incorporate the Young’s modulus calculation from strain and stress as well as the determination of blood pressure as taught by Pahlevan because the accuracy of approaches to blood pressure measurements using other methods such as the Bernoulli equation is limited. By using the velocity measurements of blood flow in the calculation of instantaneous pressure measurement, the outputs can be improved and highly accurate (Pahlevan, [0005]-[0007]). This leads to enhanced diagnostics and improved clinical outcomes. 
Regarding claim 15, the combined references of Rich and Pahlevan teach all of the limitations of claim 14. Primary reference Rich further teaches:
Wherein the energy comprises ultrasound ([0010], ultrasound system 210 including a transducer 210; [0013]; [0020], ultrasound transducer; [0021], ultrasound transducer; [0023]-[0033]; [0041]-[0045]; figure 3A; figure 4; figure 5)
Regarding claim 25, the combined references of Rich and Pahlevan teach all of the limitations of claim 1. Primary reference Rich further fails to teach:
wherein the geometry comprises a circumference of the radial cross-section of the blood vessel.
However, the analogous art of Pahlevan of hardware and software for a noninvasive approach to blood pressure measurement (abstract) teaches: 
wherein the geometry comprises a circumference of the radial cross-section of the blood vessel (As taught in [0011]-[0020], the processing method utilizes the Radius of the tube (blood vessel) as variable R and this serves as a radial of the cross section of the blood vessel, and also further determines circumferential strain based on the radial. Note that C=2πr (or C=πd) and therefore, the relation between circumference and radius is considered to be a simple mathematical manipulation by a factor of 2π, which results in similar ratio determinations in the calculation of strain measurments. Therefore, the teachings in the equations (7)-(10) teach to the limitation as claimed)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the push pulse-based geometry measurement system of Rich and Pahlevan to incorporate the determination of a radius and circumferential strain (that combined forms a simple mathematical correlation to a circumference) as taught by Pahlevan because the arterial properties form a direct relationship between the variables of wall displacement, blood velocity and blood pressure (Pahlevan, [0017]). By including these mathematical processing steps, a more accurate determination of blood pressure from noninvasive measurements can be achieved (Pahlevan, [0005]-[0007]). 
Regarding claim 26, the combined references of Rich and Pahlevan teach all of the limitations of claim 1. Primary reference Rich further teaches:
wherein the processor is further configured to: 
determine a wall thickness of the radial cross-section of the blood vessel ([0028], “vessel wall morphological characteristics such as thickness”); and 
Primary reference Rich further fails to teach:
determine a radius of the radial cross-section of the blood vessel, and wherein the function is further of the wall thickness and the radius.
However, the analogous art of Pahlevan of hardware and software for a noninvasive approach to blood pressure measurement (abstract) teaches: 
determine a radius of the radial cross-section of the blood vessel, and wherein the function is further of the wall thickness and the radius (As taught in [0011]-[0020], the processing method utilizes the Radius of the tube (blood vessel) as variable R and this serves as a radius of the radial cross section of the blood vessel, and also further includes a function that includes both wall thickness and the radius (see equations (6)-(10)). Therefore, in light of the 112(b) rejection above, this teaches to the present limitation)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the push pulse-based geometry measurement system of Rich and Pahlevan to incorporate the determination of a radius and a functional of the wall thickness and the radius as taught by Pahlevan because the arterial properties form a direct relationship between the variables of wall displacement, blood velocity and blood pressure (Pahlevan, [0017]). By including these mathematical processing steps, a more accurate determination of blood pressure from noninvasive measurements can be achieved (Pahlevan, [0005]-[0007]). 
Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rich, in view of Pahlevan as applied to claim 1 above, and further in view of Aguren (U.S. Pub. No. 20160095572) hereinafter Aguren.
Regarding claim 4, the combined references of Rich and Pahlevan teach all of the limitations of claim 3. Primary reference Rich further fails to teach: 
wherein the transducer is further confiqured to: 
emit the ultrasound pulse as an acoustic radiation force imaging (ARFI) pulse, and wherein the processor is further configured to determine, by analyzing the reflection of the wave, the stress on the blood vessel caused by the ultrasound pulse
However, the analogous art of Aguren of a system and method for non-invasive real time blood pressure measurement (abstract) teaches:
wherein the transducer is further confiqured to: 
emit the ultrasound pulse as an acoustic radiation force imaging (ARFI) pulse, and wherein the processor is further configured to determine, by analyzing the reflection of the wave, the stress on the blood vessel caused by the ultrasound pulse ([0018]-[0021], provide an overview of the sampling of the target vessel’s geometry using ultrasound based imaging systems; [0023]-[0024], describe target vessel determination; [0026], “The system continuously measures cross-sectional geometry of the acquired target vessel at step 220. The system also continuously measures shear modulus and axial incremental strain at 222 and 224, respectively”; [0031], “Shear waves are induced in the proximal artery wall by applying an acoustic radiation force at regular intervals”; [0033], “Further aspects of the system and method continuously measure incremental axial strain in the target vessel” this describe the length of an artery measured for use in axial strain measurements which is considered to be a change of geometry used in calculation of the strain measurements; [0036], “and associated geometry and incremental axial strain measurements to be made through a wide range of artery elastic responses from at, or near, zero transmural pressure to current systolic pressure and nominal cuff pressure.”; [0037], “The system and method also solve biomechanical models using the above steps and measurements. Zero transmural pressure geometry measurements and co-incident shear moduli, cross-section geometry, and incremental axial strain measurements may be used as inputs to an optimization problem solving for the parameters of a non-linear system of parametric expressions of these or related values”; [0038]; [0044], “In general, shear wave inducement and wave velocity imaging can be accomplished by any known method appropriate to the target media, including, without limitation, a combination of acoustic radiation force and MRI or OCT for clinical applications, or seismic methods for geological systems“; [0051], “Higher rates of geometry measurement can be achieved however by simultaneous measurements longitudinally or circumferentially offset from the site of acoustic radiation force application”; [0054]-[0055], acoustic radiation force imaging; [0076]-[0077], stress modeling and further processing of the arterial data; [0091]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood pressure calculation device of Rich and Pahlevan to incorporate the acoustic radiation force imaging as taught by Aguren because the acoustic energy generates shear waves in the target tissue which provide relevant information regarding the mechanical properties of the tissue structures for further analysis (Aguren, [0031]). This provides the ability to measure geometric changes in the vessel structure (Aguren, [0051]). 
Regarding claim 20, the combined references of Rich and Pahlevan teach all of the limitations of claim 1. Primary reference Rich further fails to teach:
wherein the processor is further configured to: determine the stress on the blood vessel caused by the ultrasound pulse by performing speckle tracking on the blood vessel.
However, the analogous art of Aguren of a system and method for non-invasive real time blood pressure measurement (abstract) teaches:
wherein the processor is further configured to: determine the stress on the blood vessel caused by the pulse by performing speckle tracking on the blood vessel ([0033], “In an embodiment therefore, incremental axial (longitudinal) strain is measured ultrasonically at regular intervals using speckle-tracking methods.”; [0047], “The Processor Complex contains electronic components, memories, and one or more CPUs dedicated to the configuration and execution of the top-level method, including cuff controller command sequences, edge-detection and radii estimation, zero-transmural pressure geometry estimation, speckle-tracking and incremental strain estimation, shear modulus estimation, biomechanical model solving, quantification of muscle tone state, error quantification, computation and formatting of results, and result forwarding.”; [0064], “Still another example applies axial wall translation and is controlled for using a speckle tracking algorithm”; [0076]-[0077], stress modeling and further processing of the arterial data;).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood pressure calculation device of Rich and Pahlevan to incorporate the use of speckle-tracking as taught by Aguren because it enables the measurements of strains and tracking of structural positioning for further modelling of arterial data and determination of stress (Aguren, [0076]-[0077]). 
Claims 5 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rich, in view of Pahlevan, in further view of Aguren as applied to claim 4 above, and further in view of Qi, W., et al., (“Phase-resolved acoustic radiation force optical coherence elastography,” Journal of Biomedical Optics. Vol 17(11), 2012. P. 110505-1 – 110505-3) hereinafter Qi (see attached NPL reference of the office action of 3/25/2021).   
Regarding claim 5, the combined references of Rich, Pahlevan and Aguren teach all of the limitations of claim 4. Primary reference Rich further fails to teach:
wherein the processor is configured to determine, by analyzing the reflection of the wave, the stress on the blood vessel by determining an area over which the ultrasound pulse is applied to the blood vessel
However, the analogous art of Qi of using acoustic radiation force imaging to determine the biomechanical properties of tissue (abstract) teaches:
wherein the processor is configured to determine, by analyzing the reflection of the wave, the stress on the blood vessel by determining an area over which the ultrasound pulse is applied to the blood vessel (pages 1-3, Materials and Methods, equations 2-4 with specifically equation 4 including the acoustic radiation force and the sample surface area to calculate Young’s modulus. Results and Discussion section further describes the Young’s modulus measurement using the acoustic radiation force method. This young’s modulus calculation includes the stress of the blood vessel for the sample surface area).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood pressure calculation device of Rich, Pahlevan and Aguren to incorporate the calculation of Young’s modulus based on force and tissue area as taught by Qi because it is a high-speed and high-spatial-resolution phase-resolved method to measure tissue elasticity quantitatively and in vivo (Qi, page 1, Introduction, paragraph 3). 
Regarding claim 21, the combined references of Rich, Pahlevan, Aguren, and Qi teach all of the limitations of claim 5. Primary reference Rich further fails to teach:
wherein determining the area over which the ultrasound pulse is applied to the blood vessel comprises performing speckle tracking on the blood vessel
However, the analogous art of Aguren of a system and method for non-invasive real time blood pressure measurement (abstract) teaches:
wherein determining the area over which the ultrasound pulse is applied to the blood vessel comprises performing speckle tracking on the blood vessel ([0033], “In an embodiment therefore, incremental axial (longitudinal) strain is measured ultrasonically at regular intervals using speckle-tracking methods.”; [0047], “The Processor Complex contains electronic components, memories, and one or more CPUs dedicated to the configuration and execution of the top-level method, including cuff controller command sequences, edge-detection and radii estimation, zero-transmural pressure geometry estimation, speckle-tracking and incremental strain estimation, shear modulus estimation, biomechanical model solving, quantification of muscle tone state, error quantification, computation and formatting of results, and result forwarding.”; [0064], “Still another example applies axial wall translation and is controlled for using a speckle tracking algorithm”; [0076]-[0077], stress modeling and further processing of the arterial data;).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood pressure calculation device of Rich, Pahlevan, Aguren, and Qi to incorporate the use of speckle-tracking as taught by Aguren because it enables the measurements of strains and tracking of structural positioning for further modelling of arterial data and determination of stress (Aguren, [0076]-[0077]). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rich, in view of Pahlevan as applied to claim 9 above, and further in view of Tran (U.S. Pub. No. 20140143064) hereinafter Tran. 
Regarding claim 11, the combined references of Rich and Pahlevan teach all of the limitations of claim 9. Primary reference Rich further fails to teach:
wherein the processor is configured to determine the velocity of the blood using a Doppler imaging technique.
However, the analogous art of Tran of a sensor system for monitoring medical data (abstract, [0203]-[0207]) teaches:
wherein the processor is configured to determine the velocity of the blood using a Doppler imaging technique ([0203], ultrasonic transducer and “Thus, the return signal, effectively, is frequency modulated by the blood flow velocity.”; [0204]; [0205], “An analog signal representative of the Doppler frequency of the echo is received by the transducer and converted to a digital representation by the ADC, and supplied to the CPU for signal processing. Within the CPU, the digitized Doppler frequency is scaled to compute the blood flow velocity within the artery based on the Doppler frequency”; [0206], “In one embodiment, the computer model fits the blood flow velocity to the systolic/diastolic values. In another embodiment, the computer trains a neural network or HMM to recognize the systolic and diastolic blood pressure values”; [0207], “After the computer model has been generated, the system is ready for real-time blood pressure monitoring”; [0208])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood pressure calculation device of Rich and Pahlevan to incorporate the determination of blood pressure based on blood velocity using Doppler ultrasonic techniques as taught by Tran because scattered ultrasonic energy that directly relates to the blood flow velocity provides sufficient data to calculate and calibrate to a pressure determination (Tran, [0203]-[0206]). Utilizing additional pressure determination processing provides the user with additional data to determine accuracy and increased reliability. 
Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rich, in view of Pahlevan as applied to claims 9 or 14 above, and further in view of Jensen, J. (“Comparison of Vector Velocity Imaging using Directional Beamforming and Transverse Oscillation for a Convex Array Transducer,” SPIE Medical Imaging San Diego, 2014. P. 904012-1 – 904012-8) hereinafter Jensen (see attached NPL reference of the office action of 3/25/2021).
Regarding claim 12, the combined references of Rich and Pahlevan teach all of the limitations of claim 9. Primary reference Rich further fails to teach:
wherein the processor is configured to determine the velocity of the blood using a vector velocity technique.
However, the analogous art of Jensen of utilizing vector velocity imaging to reveal the magnitude and direction of the blood velocity (abstract) teaches:
wherein the processor is configured to determine the velocity of the blood using a vector velocity technique. (pages 1-2, Vector Velocity Estimation Methods, describes the use of vector velocity signals to determine the velocity profile; pages 3-4, Calculation Load and Measurement Setup, describe the method and computations for determining flow measurements; figure 2 shows measured mean velocity profiles using the vector velocity method).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood pressure calculation device of Rich and Pahlevan to incorporate the use of vector velocity imaging to calculate blood velocity as taught by Jensen because it is a computationally efficient method and thus can increase scanning rate (Jensen, page 904012-1, Introduction, paragraph 1). 
Regarding claim 18, the combined references of Rich and Pahlevan teach all of the limitations of claim 14. Primary reference Rich further fails to teach:
determining, by analyzing the reflection of the wave, the velocity of the blood flowing through the blood vessel by performing Doppler imaging or vector velocity imaging
However, the analogous art of Jensen of utilizing vector velocity imaging to reveal the magnitude and direction of the blood velocity (abstract) teaches:
determining, by analyzing the reflection of the wave, the velocity of the  blood flowing through the blood vessel by performing Doppler imaging or vector velocity imaging (pages 1-2, Vector Velocity Estimation Methods, describes the use of vector velocity signals to determine the velocity profile; pages 3-4, Calculation Load and Measurement Setup, describe the method and computations for determining flow measurements; figure 2 shows measured mean velocity profiles using the vector velocity method).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood pressure calculation device of Rich and Pahlevan to incorporate the use of vector velocity imaging to calculate blood velocity as taught by Jensen because it is a computationally efficient method and thus can increase scanning rate (Jensen, page 904012-1, Introduction, paragraph 1). 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Rich, in view of Pahlevan as applied to claim 14 above, and further in view of Qi.
Regarding claim 17, the combined references of Rich and Pahlevan teach all of the limitations of claim 16. Primary reference Rich further fails to teach:
wherein the ultrasound pulse comprises an acoustic radiation force imaging (ARFI) pulse, and 
wherein the method further comprises determining the stress on the blood vessel caused by the pulse by: 
determining a magnitude of force, caused by the ARFI pulse, applied to a wall of the blood vessel; and 
determining an area over which the force is applied to the wall of the blood vessel.
However, the analogous art of Qi of using acoustic radiation force imaging to determine the biomechanical properties of tissue (abstract) teaches:
wherein the ultrasound pulse comprises an acoustic radiation force imaging (ARFI) pulse (pages 1-3, Materials and Methods, equations 2-4 with specifically equation 4 including the acoustic radiation force and the sample surface area to calculate Young’s modulus. Results and Discussion section further describes the Young’s modulus measurement using the acoustic radiation force method. This young’s modulus calculation includes the stress of the blood vessel for the sample surface area), and 
wherein the method further comprises determining the stress on the blood vessel (pages 1-3, Materials and Methods, equations 2-4 with specifically equation 4 including the acoustic radiation force and the sample surface area to calculate Young’s modulus. Results and Discussion section further describes the Young’s modulus measurement using the acoustic radiation force method. This young’s modulus calculation includes the stress of the blood vessel for the sample surface area) caused by the pulse by: 
determining a magnitude of force, caused by the ARFI pulse, applied to a wall of the blood vessel (pages 1-3, Materials and Methods, equations 2-4 with specifically equation 4 including the acoustic radiation force and the sample surface area to calculate Young’s modulus. Results and Discussion section further describes the Young’s modulus measurement using the acoustic radiation force method); and 
determining an area over which the force is applied to the wall of the blood vessel (pages 1-3, Materials and Methods, equations 2-4 with specifically equation 4 including the acoustic radiation force and the sample surface area to calculate Young’s modulus. Results and Discussion section further describes the Young’s modulus measurement using the acoustic radiation force method).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood pressure calculation device of Rich and Pahlevan to incorporate the calculation of Young’s modulus based on force and tissue area as taught by Qi because it is a high-speed and high-spatial-resolution phase-resolved method to measure tissue elasticity quantitatively and in vivo (Qi, page 1, Introduction, paragraph 3). 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Pahlevan, in view of Qi, in view of Lerner et al. (U.S. Pub. No. 20130303923) hereinafter Lerner, in further view of Soleimani, E., et al., (“Assessing the blood pressure waveform of the carotid artery using an ultrasound image processing method,” Ultrasonography. Vol 36, April 2017. P. 144-152) hereinafter Soleimani (see attached NPL reference of the office action of 6/28/2022). 
Regarding claim 22, primary reference Pahlevan teaches:
A method performed by a medical device (abstract), the method comprising: 
determining a velocity of blood flowing through a blood vessel ([0011]-[0020] describe the blood pressure calculation equations, which include a determination of blood velocity (U) utilized for determination of the blood pressure as represented by equation (13); [0022]-[0023], further describe blood velocity measurement)
emitting, by a second transducer, an ultrasound signal toward the blood vessel ([0007]; [0017]; and [0023], teaches to using ultrasound for a signal deployed to the blood vessel; see also [0011]-[0022] which describe the blood pressure calculation equations,)
receiving, by the second transducer, a reflection of the ultrasound signal from the blood vessel ([0007]; [0017]; and [0023], teaches to using ultrasound for a signal deployed to the blood vessel; see also [0011]-[0022] which describe the blood pressure calculation equations, with data acquired from receiving a reflection ultrasound signal)
determining, by analyzing the reflection of the ultrasound signal, a change in a radius (simple mathematical manipulation of circumference) of the radial cross-section of the blood vessel caused by the ultrasound pulses (As taught in [0011]-[0020], the processing method utilizes the Radius of the tube (blood vessel) as variable R and this serves as a radial of the cross section of the blood vessel, and also further determines circumferential strain based on the radial. Note that C=2πr (or C=πd) and therefore, the relation between circumference and radius is considered to be a simple mathematical manipulation by a factor of 2π, which results in similar ratio determinations in the calculation of strain measurements. Therefore, the teachings in the equations (7)-(10) teach to the limitation as claimed)
determining a strain on the blood vessel as a function of the change in the radius (simple mathematical manipulation of circumference)of the radial cross-section of the blood vessel and the radius (simple mathematical manipulation of circumference) of the radial cross-section of the blood vessel ([0011]-[0020] describe the blood pressure calculation equations, which include a determination of circumferential strain based on the change in radial cross section as measured by the ultrasound waves; see equations (8) through (10) and associated paragraph [0016], which describes this determination of a strain)
outputting the blood pressure ([0011]-[0023] describe the blood pressure calculation equations, which include an output of the blood pressure)
Primary reference Pahlevan fails to teach:
emitting, by a first transducer, ultrasound pulses toward the blood vessel; 
determining an amount of force applied to the blood vessel by the ultrasound pulses; 
determining an area over which the force is applied to the blood vessel by the ultrasound pulses; 
determining a stress on the blood vessel as a function of the amount of force and the area over which the force is applied to the blood vessel by the ultrasound pulses
However, the analogous art of Qi of using acoustic radiation force imaging to determine the biomechanical properties of tissue (abstract) teaches:
emitting, by a first transducer, ultrasound pulses toward the blood vessel (pages 1-3, Materials and Methods, equations 2-4 with specifically equation 4 including the acoustic radiation force and the sample surface area to calculate Young’s modulus. Results and Discussion section further describes the Young’s modulus measurement using the acoustic radiation force method. This young’s modulus calculation includes the stress of the blood vessel for the sample surface area); 
determining an amount of force applied to the blood vessel by the ultrasound pulses (pages 1-3, Materials and Methods, equations 2-4 with specifically equation 4 including the acoustic radiation force and the sample surface area to calculate Young’s modulus. Results and Discussion section further describes the Young’s modulus measurement using the acoustic radiation force method. This young’s modulus calculation includes the stress of the blood vessel for the sample surface area); 
determining an area over which the force is applied to the blood vessel by the ultrasound pulses (pages 1-3, Materials and Methods, equations 2-4 with specifically equation 4 including the acoustic radiation force and the sample surface area to calculate Young’s modulus. Results and Discussion section further describes the Young’s modulus measurement using the acoustic radiation force method); 
determining a stress on the blood vessel as a function of the amount of force and the area over which the force is applied to the blood vessel by the ultrasound pulses (pages 1-3, Materials and Methods, equations 2-4 with specifically equation 4 including the acoustic radiation force and the sample surface area to calculate Young’s modulus. Results and Discussion section further describes the Young’s modulus measurement using the acoustic radiation force method. This young’s modulus calculation includes the stress of the blood vessel for the sample surface area).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood pressure calculation device of Pahlevan to incorporate the calculation of Young’s modulus based on force and tissue area as taught by Qi because it is a high-speed and high-spatial-resolution phase-resolved method to measure tissue elasticity quantitatively and in vivo (Qi, page 1, Introduction, paragraph 3). 
Primary reference Pahlevan further fails to teach:
Determining a pulse wave velocity of the blood vessel as a function of the stress and the strain; 
However, the analogous art of Lerner of a vascular testing system using acoustic sensor elements (abstract) teaches: 
Determining a pulse wave velocity of the blood vessel as a function of the stress and the strain ([0099], the Moens-Korteweg formula provides for a direct determination of the pulse wave velocity from stress and strain, among other variables within the function;); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the measurement system with radius and strain determination of Pahlevan and Qi to incorporate a determination of a pulse wave velocity based on stress and strain as taught by Lerner because it provides a direct relation between pulse wave velocity and arterial stiffness measurements. This enables a determination of pulse wave velocity from data that can be measured by the system (Lerner, [0099]). 
Primary reference Pahlevan further fails to teach:
Determining a blood pressure of the blood vessel by multiplying the velocity of blood flowing through the blood vessel and the pulse wave velocity of the blood vessel
However, the analogous art of Soleimani of a noninvasive method of determining the carotid artery pressure waveform (abstract) teaches:
Determining a blood pressure of the blood vessel by multiplying the velocity of blood flowing through the blood vessel and the pulse wave velocity of the blood vessel (page 145, Materials and Methods, paragraphs 1-4, equation (1) is the water hammer equation which relates pulse wave velocity and flow velocity, and as shown determines pressure from both of those variables)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood pressure calculation device of Pahlevan, Qi and Lerner to incorporate the water hammer equation relation between pulse wave velocity and blood flow velocity as taught by Soleimani because it relate basic physics of linear momentum and describes pressure based on measurable quantities such as the flow velocity, pulse wave velocity, and fluid density (Soleimani, page 145, Materials and Methods). This provides for a reproduceable noninvasive measurement technique without the need for other invasive pressure determination methods.  
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Pahlevan, in view of Qi, in view of Lerner, in further view of Soleimani as applied to claim 22 above, and further in view of Aguren. 
Regarding claim 23, the combined references of Pahlevan, Qi, Lerner, and Soleimani teach all of the limitations of claim 22. Primary reference Pahlevan further fails to teach:
wherein determining the amount of force applied to the blood vessel by the ultrasound pulses comprises performing speckle tracking on the blood vessel and a surrounding tissue
However, the analogous art of Aguren of a system and method for non-invasive real time blood pressure measurement (abstract) teaches:
wherein determining the amount of force applied to the blood vessel by the ultrasound pulses comprises performing speckle tracking on the blood vessel and a surrounding tissue ([0033], “In an embodiment therefore, incremental axial (longitudinal) strain is measured ultrasonically at regular intervals using speckle-tracking methods.”; [0047], “The Processor Complex contains electronic components, memories, and one or more CPUs dedicated to the configuration and execution of the top-level method, including cuff controller command sequences, edge-detection and radii estimation, zero-transmural pressure geometry estimation, speckle-tracking and incremental strain estimation, shear modulus estimation, biomechanical model solving, quantification of muscle tone state, error quantification, computation and formatting of results, and result forwarding.”; [0064], “Still another example applies axial wall translation and is controlled for using a speckle tracking algorithm”; [0076]-[0077], stress modeling and further processing of the arterial data; In the combined Pahlevan, Qi, Lerner, and Soleimani invention the speckle tracking based data acquisition feature would be incorporated with the force determination applied to the vessel as taught by Qi).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood pressure calculation device of Pahlevan, Qi, Lerner, and Soleimani to incorporate the use of speckle-tracking as taught by Aguren because it enables the measurements of strains and tracking of structural positioning for further modelling of arterial data and determination of stress (Aguren, [0076]-[0077]). 
Regarding claim 24, the combined references of Pahlevan, Qi, Lerner, and Soleimani teach all of the limitations of claim 22. Primary reference Pahlevan further fails to teach:
wherein determining the area over which the force is applied to the blood vessel by the ultrasound pulses comprises performing speckle tracking on the blood vessel
However, the analogous art of Aguren of a system and method for non-invasive real time blood pressure measurement (abstract) teaches:
wherein determining the area over which the force is applied to the blood vessel by the ultrasound pulses comprises performing speckle tracking on the blood vessel [0033], “In an embodiment therefore, incremental axial (longitudinal) strain is measured ultrasonically at regular intervals using speckle-tracking methods.”; [0047], “The Processor Complex contains electronic components, memories, and one or more CPUs dedicated to the configuration and execution of the top-level method, including cuff controller command sequences, edge-detection and radii estimation, zero-transmural pressure geometry estimation, speckle-tracking and incremental strain estimation, shear modulus estimation, biomechanical model solving, quantification of muscle tone state, error quantification, computation and formatting of results, and result forwarding.”; [0064], “Still another example applies axial wall translation and is controlled for using a speckle tracking algorithm”; [0076]-[0077], stress modeling and further processing of the arterial data; In the combined Pahlevan, Qi, Lerner, and Soleimani invention the speckle tracking based data acquisition feature would be incorporated with the area determination applied to the vessel as taught by Qi).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood pressure calculation device of Pahlevan, Qi, Lerner, and Soleimani to incorporate the use of speckle-tracking as taught by Aguren because it enables the measurements of strains and tracking of structural positioning for further modelling of arterial data and determination of stress (Aguren, [0076]-[0077]). 

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-6, 9, 11-12, 14-15, 17-18 and 20-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793